                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

BRANDON P. SMITH                                                                 PETITIONER

V.                                                               NO. 4:19-CV-122-DMB-JMV

STATE OF MISSISSIPPI, et al.                                                   RESPONDENTS


                                    FINAL JUDGMENT

      In accordance with the Order entered this day, Brandon Smith’s petition for a writ of habeas

corpus is DISMISSED with prejudice.

      SO ORDERED, this 6th day of December, 2019.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
